 


113 HR 1715 IH: Expedited Consideration of Cuts, Consolidations, and Savings Act of 2013
U.S. House of Representatives
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1715 
IN THE HOUSE OF REPRESENTATIVES 
 
April 24, 2013 
Mr. Peters of Michigan (for himself, Mr. Gardner, Mr. Carney, and Mr. Polis) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish procedures for the expedited consideration by Congress of the recommendations set forth in the Cuts, Consolidations, and Savings report prepared by the Office of Management and Budget. 
 
 
1.Short titleThis Act may be cited as the Expedited Consideration of Cuts, Consolidations, and Savings Act of 2013.
2.Expedited consideration of Cuts, Consolidations, and Savings prepared by the Office of Management and Budget
(a)In GeneralPart B of title X of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 681 et seq.) is amended by redesignating sections 1013 through 1017 as sections 1014 through 1018, respectively, and inserting after section 1012 the following new section:

1013.Cuts, Consolidations, and Savings prepared by the Office of Management and Budget
(a)In generalThe President may propose, at the time and in the manner provided in subsection (b), the carrying out of all or part of the recommendations contained in the most recent Cuts, Consolidations, and Savings prepared by the Office of Management and Budget.
(b)Transmittal of Special MessageNot later than 120 days after the publication of any Cuts, Consolidations, and Savings prepared by the Office of Management and Budget, the President may transmit to Congress a special message to carry out all or part of the recommendations contained in that Cuts, Consolidations, and Savings. The President shall include with that special message a draft bill or joint resolution that would carry out his recommendations.
(c)Procedures for Expedited Consideration
(1)
(A)Before the close of the second day of continuous session of the applicable House after the date of receipt of a special message transmitted to Congress under subsection (b), the majority leader or minority leader of the House of Congress in which the Act involved originated shall introduce (by request) the draft bill or joint resolution accompanying that special message. If the bill or joint resolution is not introduced as provided in the preceding sentence, then, on the third day of continuous session of that House after the date of receipt of that special message, any Member of that House may introduce the bill or joint resolution.
(B)The bill or joint resolution shall be referred to the committee or committees with subject matter jurisdiction over that measure. The committee or committees shall report the bill or joint resolution without substantive revision and with or without recommendation. The bill or joint resolution shall be reported not later than the seventh day of continuous session of that House after the date of receipt of that special message. If a committee fails to report the bill or joint resolution within that period, that committee shall be automatically discharged from consideration of the bill or joint resolution, and the bill or joint resolution shall be placed on the appropriate calendar.
(C)A vote on final passage of the bill or joint resolution shall be taken in that House on or before the close of the 10th calendar day of continuous session of that House after the date of the introduction of the bill or joint resolution in that House. If the bill or joint resolution is agreed to, the Clerk of the House of Representatives (in the case of a bill or joint resolution agreed to in the House of Representatives) or the Secretary of the Senate (in the case of a bill or joint resolution agreed to in the Senate) shall cause the bill or joint resolution to be engrossed, certified, and transmitted to the other House of Congress on the same calendar day on which the bill or joint resolution is agreed to.
(2)
(A)A bill or joint resolution transmitted to the House of Representatives or the Senate pursuant to paragraph (1)(C) shall be referred to the committee or committees of jurisdiction of that House. The committee or committees shall report the bill or joint resolution without substantive revision and with or without recommendation. The bill or joint resolution shall be reported not later than the seventh day of continuous session of that House after it receives the bill or joint resolution. A committee failing to report the bill or joint resolution within such period shall be automatically discharged from consideration of the bill or joint resolution, and the bill or joint resolution shall be placed upon the appropriate calendar.
(B)A vote on final passage of a bill or joint resolution transmitted to that House shall be taken on or before the close of the 10th calendar day of continuous session of that House after the date on which the bill or joint resolution is transmitted. If the bill or joint resolution is agreed to in that House, the Clerk of the House of Representatives (in the case of a bill or joint resolution agreed to in the House of Representatives) or the Secretary of the Senate (in the case of a bill or joint resolution agreed to in the Senate) shall cause the engrossed bill or joint resolution to be returned to the House in which the bill or joint resolution originated.
(3)
(A)A motion in the House of Representatives to proceed to the consideration of a bill or joint resolution under this section shall be highly privileged and not debatable. An amendment to the motion shall not be in order, nor shall it be in order to move to reconsider the vote by which the motion is agreed to or disagreed to.
(B)Debate in the House of Representatives on a bill or joint resolution under this section shall not exceed 4 hours, which shall be divided equally between those favoring and those opposing the bill or joint resolution. A motion further to limit debate shall not be debatable. It shall not be in order to move to recommit a bill or joint resolution under this section or to move to reconsider the vote by which the bill or joint resolution is agreed to or disagreed to.
(C)Appeals from decisions of the Chair relating to the application of the Rules of the House of Representatives to the procedure relating to a bill or joint resolution under this section shall be decided without debate.
(D)Except to the extent specifically provided in the preceding provisions of this subsection, consideration of a bill or joint resolution under this section shall be governed by the Rules of the House of Representatives.
(4)
(A)A motion in the Senate to proceed to the consideration of a bill or joint resolution under this section shall be privileged and not debatable. An amendment to the motion shall not be in order, nor shall it be in order to move to reconsider the vote by which the motion is agreed to or disagreed to.
(B)Debate in the Senate on a bill or joint resolution under this section, and all debatable motions and appeals in connection therewith, shall not exceed 10 hours. The time shall be equally divided between, and controlled by, the majority leader and the minority leader or their designees.
(C)Debate in the Senate on any debatable motion or appeal in connection with a bill or joint resolution under this section shall be limited to not more than 1 hour, to be equally divided between, and controlled by, the mover and the manager of the bill or joint resolution, except that in the event the manager of the bill or joint resolution is in favor of any such motion or appeal, the time in opposition thereto, shall be controlled by the minority leader or his designee. Such leaders, or either of them, may, from time under their control on the passage of a bill or joint resolution, allot additional time to any Senator during the consideration of any debatable motion or appeal.
(D)A motion in the Senate to further limit debate on a bill or joint resolution under this section is not debatable. A motion to recommit a bill or joint resolution under this section is not in order.
(d)Amendments ProhibitedNo amendment to a bill or joint resolution considered under this section shall be in order in either the House of Representatives or the Senate. No motion to suspend the application of this subsection shall be in order in either House, nor shall it be in order in either House to suspend the application of this subsection by unanimous consent.
(e)DefinitionsFor purposes of this section continuity of a session of either House of Congress shall be considered as broken only by an adjournment of that House sine die, and the days on which that House is not in session because of an adjournment of more than 3 days to a date certain shall be excluded in the computation of any period..
(b)Exercise of Rulemaking PowersSection 904 of such Act (2 U.S.C. 621 note) is amended—
(1)by striking and 1017 in subsection (a) and inserting 1013, and 1018; and
(2)by striking section 1017 in subsection (d) and inserting sections 1013 and 1018.
(c)Conforming Amendments
(1)Section 1011 of such Act (2 U.S.C. 682(5)) is amended—
(A)in paragraph (4), by striking 1013 and inserting 1014; and
(B)in paragraph (5)—
(i)by striking 1016 and inserting 1017; and
(ii)by striking 1017(b)(1) and inserting 1018(b)(1).
(2)Section 1015 of such Act (2 U.S.C. 685) (as redesignated by subsection (a)) is amended—
(A)by striking 1012 or 1013 each place it appears and inserting 1012, 1013, or 1014;
(B)in subsection (b)(1), by striking 1012 and inserting 1012 or 1013;
(C)in subsection (b)(2), by striking 1013 and inserting 1014; and
(D)in subsection (e)(2)—
(i)by striking and at the end of subparagraph (A);
(ii)by redesignating subparagraph (B) as subparagraph (C);
(iii)by striking 1013 in subparagraph (C) (as so redesignated) and inserting 1014; and
(iv)by inserting after subparagraph (A) the following new subparagraph:

(B)he has transmitted a special message under section 1013 with respect to a proposed rescission; and.
(d)Clerical AmendmentsThe table of sections for subpart B of title X of such Act is amended—
(1)by redesignating the items relating to sections 1013 through 1017 as items relating to sections 1014 through 1018; and
(2)by inserting after the item relating to section 1012 the following new item:


Sec. 1013. Expedited consideration of certain proposed rescissions..
3.TerminationThe authority provided by section 1013 of the Congressional Budget and Impoundment Control Act of 1974 (as added by section 2) shall terminate effective on the date in 2018 on which the Congress adjourns sine die. 
 
